DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment received February 11, 2021 has been entered and carefully considered.  Claims 1-29 are pending; the claims 25-27 are withdrawn from consideration.  The examiner notes that the received amendment made no attempt to address/overcome the art rejection by making amendments to the claimed invention, other than presenting arguments. 

          Election/Restrictions
The examiner acknowledges the response to restriction requirement, which has been entered, of the election of the claims of Group I – Claims 1-24 & 28-29 without traverse.  

Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive as follows:
represents the examiner’s response to applicant’s arguments as follows:
On page 15, the applicant argued  ----
Cooke does not appear to teach or suggest, literally or inherently, a “method of moving data to and from a memory” that includes, inter alia:

determining processing frame parameters and data sampling parameters   associated with active communication channels of an embedded system;

allocating frame buffer regions of the memory responsive to one or more of the processing frame parameters and the data sampling frame parameters

Cooke describes handling a change in bandwidth conditions while a server sends a first audio stream to a client. See Cooke, 7:46-56. After the client is notified about the change, the client buffers the final packets of the first audio stream into an old stream buffer, selects a codec for the new audio stream, and then decodes and resamples the second audio stream into a new stream buffer. Id. To handle the final packets of the first audio stream, “the player plug-in invokes the sample-rate converter 406 as before, but passes as a parameter, an output buffer point which points to an old stream buffer 702... [thus], in processing the audio data in the final packets of the current audio stream, the sample-rate converter places the sampling rate normalized data for the current audio stream into the old stream buffer 702.” Id. at 7:60-76. For the new audio stream, the player plug-in “selects a codec which matches the sampling rate of a new audio stream,” and the player plug-in “causes the audio data from the new audio stream to be decoded by the [new] codec 704.” Cooke 8:9-32. Cooke further states that once the two audio streams have been “normalized” “an identical number of audio data samples represent the period of time t for the audio streams.” Cooke 8:42-50. ----


The examiner firmly disagrees with the above applicant’s interpretations of the broadly recited claimed invention & the teachings of the Cooke reference.  This is because, the broadly recited claimed invention DO NOT support the applicant’s argument/interpretations.  As can be seen from the recited claimed invention, the limitations of the “processing frame parameters and data sampling parameters” are utilized/interpreted as data (e.g., rather general data types, since no actual processing of such data types, other than “response to”, are claimed, only actual processing of such data utilized in the claimed invention is “response to”); in addition, the broad limitations of “allocating frame buffer regions of the memory response to” are utilized/interpreted as buffer regions (e.g., rather general 

On pages 16-17, the applicant argued  ----.
Cooke appears to describe using sampling rate converters to normalize the data and then store the resampled data in output buffers, which appears to be an example of a disfavored technique for handling different sampling rates in the as-filed Specification of this Application.

Page 6 line 27 to page 7 line 3 of the as-filed Specification provide:

Some conventional DSP platforms known to the inventors of this disclosure use resampling techniques (e.g., a combination of interpolation and decimation) to change a sample-rate of data samples in order to better fit a data-transport scheme, however, implementing a range of resampling filters that operate over a sufficient range of sampling rates has drawbacks. For example, if implemented in hardware, then resample filters consume area, power and also degrade the original signal as resample filters do not perfectly resample the original signal from one sample rate to another. If implemented in the software, there is still an issue of signal quality; moreover, software implementations require additional MIPS (i.e., “Microprocessor without Interlocked Pipelined Stages”) and code area to implement these re-samplers.
[Emphasis added]

Notably, Cooke’s “old stream buffer” and “new stream buffer” are not “frame buffers” as recited in the claims, nor are the “old” and “new” stream buffers allocated “responsive to one or more of the processing frame parameters and the data sampling frame parameters,” as recited by claim 1. While Cooke does not appear to explicitly state how the “old” and “new” stream buffers are initialized, Cooke at least implies that the “old” and “new” stream buffers are based on the same data-sample rate normalized data. This is in contrast to “frame buffers” that are “allocated.” The as-filed Specification 

In operation 504, frame buffers 154 are respectively allocated for the two or more uplink channels. Each frame buffer 154 is a logical region in memory 152 that is defined between a starting address and an ending address. In one or more embodiments, the size (e.g., in bits) of a frame buffer may be based, at least in part, on the number and bit width of the desired samples. In operation 506, the processing frame durations, sampling rates, and sample bit widths are associated with each of the frame buffers. In operation 508, processing frame durations, frame buffer addresses, sampling rates, and sample widths for each channel are stored in configuration registers 204 for handling moving data samples over the two or more uplink channels. [Emphasis added]

The as-filed Specification further discusses “allocating” frame buffers at paragraph [0096]:

Each frame buffer 154 may be associated with a processing frame duration, which is a time window of collected samples used by a processing algorithm. Since sampling rates at each uplink channel may be different, it would be inefficient for the processor 156 to read/process each sample at its original sampling rate.  So, one or more embodiments of the disclosure relate, generally, to determining processing frame durations and associating the processing frame durations with frame buffers. Thus, an amount of memory associated with each frame buffer 154 is a function of the original sampling rate and bit width. One example advantage of determining and associating a processing frame duration with a frame buffer is that the processing frame duration can be configured per use case/end application or per an algorithm requirement.
[Emphasis added]

So, Cooke does not appear to teach or suggest, literally or inherently, “allocating frame buffer regions of the memory responsive to one or more of the processing frame parameters and the data sampling frame parameters',” as recited by claim 1. Cooke appears to describe converting audio samples to a “sample-rate normalized data” and storing the “sample-rate normalized data” in a buffer, nothing more.


The examiner firmly disagrees with the above applicant’s interpretations of the broadly recited claimed invention & the teachings of the Cooke reference.  This is because, the description of the as-filed Specification does not & cannot define the examiner’s broadest reasonable 

On page 17, the applicant argued ----.
Cooke does not appear to teach or suggest, literally or inherently, “configuring input line buffers for communication over an interconnect that operatively couples the input line buffers to the frame buffer regions,” as recited by claim 1. On page 4 of the Office Action, the Office cites Cooke’s description of a “receive buffer” for the above noted recitation of claim 1, Cooke merely teaches that a “receive buffer “receives first and second audio data, nothing more. Cooke 2:1-15. Paragraph [0060] of the as-filed Specification discusses a non-limiting embodiment of configuring an input line buffer:

In one or more embodiments, input line buffers 210, 232, and 244 may be configured, generally, to match different bandwidths of input channels (i.e., for receiving data samples) to bandwidths of input frame buffer channels (i.e., channels for moving data samples to frame buffers), as well as adapt sizes 

The examiner firmly disagrees with the above applicant’s interpretations of the broadly recited claimed invention & the teachings of the Cooke reference.  This is because, the description of the as-filed Specification does not and cannot define the examiner’s broadest reasonable interpretations of the broadly recited claimed invention (i.e., claims should recite all of above descriptions of the specification in order to have the same interpretations as the specification, as argued by the applicant); as a result, the broadly recited claimed invention DO NOT support the applicant’s argument/interpretation (i.e., the above comparison).  As can be seen from the recited claimed invention, the teachings of the Cooke clearly discloses the recited claimed invention, when the examiner’s gives the broadest reasonable interpretations of the broadly recited claimed invention.

On page 17, the applicant further argued  ----.

Cooke does not appear to teach or suggest, literally or inherently, detecting that a frame buffer of the allocated frame buffer regions is full,” nor “notifying a processing system that the moved data samples are available at the frame buffer responsive to the detecting.” On page 4 of the Office Action the Office ostensibly quotes “column 8 lines 51 - column 9, line 5” of Cooke,
however, Applicant cannot find the text quoted by the Office in Cooke, nor can Applicant find any description that even arguably inherently teaches that substance of what the Office quoted.
For at least the foregoing reasons, Cooke does not teach or suggest, literally or inherently, each and every limitation of claim 1. For at least the same reasons as discussed with respect to claim 1, Cooke does not teach or suggest, literally or inherently, each and every limitation of claim 16 or claim 28.

The examiner firmly disagrees with the above applicant’s interpretations of the broadly recited claimed invention & the teachings of the Cooke reference.  This is because, firstly, the teachings of the Cooke and the official notice of the examiner should be considered by the applicant as, directed/apply to, one having ordinary skill in the art who has knowledge of buffer operation technique; secondly, the examiner firmly states, as one having ordinary skill in the art, that the buffer operation with pointers and full/empty indicators are common practice and common knowledge in the art & industry (i.e., official notice).  Lastly, as clearly can be seen from the last office action, the claimed invention was rejected under 103 rational with/having well-known common knowledge in the art of DMA-buffer system (i.e., the buffer operating with pointers and full/empty indicators are common practice and common knowledge in the art & industry) as well as the obvious teachings of the Cooke reference; therefore the claimed invention is clearly obvious (i.e., not anticipated) over the Cooke reference, for the reasons stated above and in the art rejection.

On page 18, the applicant argued  ----.
Regarding claim 20, Applicant can find no teaching or suggestion, literal or inherent, by Cooke of the claimed “first interfaces,” “second interface,” “input and output line buffers,” or an “interface controller.” The Office appears to cite alternatively, “the Internet 100,” “codec 204” and “codec 208” for “first interfaces for communicating on a first interconnect for operably coupling with two or more data samples sources.” Cooke teaches that the “codecs” are merely “coder/decoder” that receive audio signals, and so appear to be samplers, not “interfaces for communicating on a first interconnect for operably coupling with two or more data samples sources,” as recited by claim 20 - in other words the codecs appear to be pre sampling stages. The Office appears to cite received packet buffer 402 and sample-rate converter 406 for “a second interface for 

For at least the foregoing reasons, Cook does not teach or suggest, literally or inherently, each and every element of claim 20.

 
The examiner firmly disagrees with the applicant for the similar reasons of the above examiner’s responses for the claim 1.  As can be seen from the art rejections of the claims 1 and 20, the last office action, the broadly claimed invention was rejected under 103 rational with/having well-known common knowledge in the art of DMA-buffer system, the claimed invention is clearly obvious (i.e., not anticipated) over the Cooke reference.  More importantly, the applicant’s arguments are not clearly supported by the broadly claimed invention.  Moreover, the applicant repeatedly argued that the Applicant cannot find the teachings of the claimed invention; however, the examiner, in the last office action, the teachings of the claimed invention was clearly explained with details, in accordance with the examiner’s broadest possible reasonable interpretations given/applied to the broad limitations of the claimed invention; therefore, the applicant’s arguments are not clearly supported by the broad claimed invention, and also the applicant’s own interpretations of the broad claimed invention is not clearly supported by the broadly claimed invention (i.e., the description or interpretations of the specification do not represents the actual claimed 
For the above reasons, the examiner maintains the art rejection as follows.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 & 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke (US 7,302.396 B1).
The examiner relies on the entire teachings of the Cooke reference for this rejection; the examiner advise the applicant to carefully consider the entire teachings of the Cooke reference to better understand the examiner’s position.
In figures 2-7 with accompanying description, the Cooke reference teaches the functionally/operationally equivalent teachings of recited claimed invention as follows:
Claims 1-24 & 28-29
Teachings of Cooke
1. A method of moving data to and from a memory, comprising:
Features of the operations of figures 2-7
determining processing frame parameters and data sampling parameters associated with active communication channels of a embedded system 
Features of operations of figures 2-7; see also column 7, lines 46-67: "the audio server 212 responds to the detected change in the available bandwidth in the communication link and transmits a notification to the client computer 104 of a pending audio stream switch. In a next step 604, the player plug-in running on the client computer 104, responds to the notification of a pending audio stream switch by preparing to buffer the final packets of the current audio stream into an old stream buffer on the client computer 104'
allocating frame buffer regions of the memory responsive to one or more of the processing frame parameters and the data sampling frame parameters 
Features of operations of figures 2-7; see also column 7, lines 46-67: "preparing to buffer the final packets of the current audio stream into an old stream buffer on the client computer 104", "To buffer the final packets of the first audio stream, the player plug-in invokes the sample-rate converter 406 as before, but passes as a parameter, an output buffer pointer which points to an old stream buffer 702"; figure 7: 702, 706
configuring input line buffers for communication over an interconnect that operatively couples the input line buffers to the frame buffer regions 
Features of operations of figures 2-7; see also column 7, lines 5-11: "the player plug-in module buffers the packets in the received packet buffer 402"; figure 7);
moving data samples from the configured input line buffers to the allocated frame buffer regions at input locations pointed at by frame buffer input pointers 
Features of operations of figures 2-7; see also column 7, lines 46-67: "To buffer the final packets of the first audio stream, the player plug-in invokes the sample-rate converter 406 as before, but passes as a parameter, an output buffer pointer which points to an old stream buffer 702'
detecting that a frame buffer of the allocated frame buffer regions is full and notifying a processing system that the moved data samples are available at the frame buffer responsive to the detecting 
Features of operations of figures 2-7; see also column 8, line 51 - column 9, line 5: "In a next step 614, the player plug-in determines whether there is a sufficient overlap in time between the audio data in the old stream buffer 702 and the audio data in the new stream buffer 706 to permit a cross-fade operation; It will be appreciated that in order to have enough overlap, a given amount of buffering needs to be measured. The buffer full event is therefore tantamount to the disclosed check for sufficient overlap which also implies that the buffer is sufficiently filled”

2. The method of claim 1, wherein allocating frame buffer regions of the memory comprises: allocating at least two frame buffers, the at least two frame buffers comprising a first frame buffer and a second frame buffer; associating the at least two frame buffers with respective different communication channels of the active communication channels; and determining and storing the processing frame parameters for the at least two frame buffers.  
Features of operations of figures 2-7; see also column 7, line 58 -column 8, line 32: "To buffer the final packets of the first audio stream, the player plug-in invokes the sample-rate converter 406 as before, but passes as a parameter, an output buffer pointer which points to an old stream buffer 702". "The player plug-in passes as parameters to the sample-rate converter 406 a value indicating an original sampling rate of 16 kHz and also a pointer to an output buffer which points to a new stream buffer 706”; column 8, line 33 -column 9, line 5: "the player plug-in checks to see if there is at least a 200 ms overlap in time. The player plug-in determines the time corresponding to the first sample in the old stream buffer 702 and also determines the time corresponding to the last data sample in the new stream buffer 706 and determines whether the difference is equal to or exceeds 200 ms”
3. The method of claim 2, wherein determining and storing the processing frame parameters for the at least two frame buffers comprise: calculating at least two processing frame durations, the at least two processing frame durations comprising a first processing frame duration and a second processing frame duration; allocating a first frame buffer input pointer configured to point to the first frame buffer; allocating a second frame buffer input pointer configured to point to the second frame buffer; storing the first processing frame duration, first frame buffer input pointer, and a first sampling rate; and storing the second processing frame duration, second frame buffer input pointer, and a second sampling rate.  
Obvious features of operations of figures 2-7 and the above teachings of the parent claims; see also column 7, line 58 - column 8, line 32; column 8, line 33 - column 9, line 5

4. The method of claim 3, wherein calculating at least two processing frame durations comprises calculating the first processing frame duration responsive to a first sampling rate and a target number of samples, and calculating the second processing frame duration responsive to a second sampling rate and the target number of samples.  
Obvious features of operations of figures 2-7 and the above teachings of the parent claims; see also column 7, line 58 - column 8, line 32; column 8, line 33 - column 9, line 5

5. The method of claim 2, further comprising processing the data samples moved to the frame buffer regions. 
 Obvious features of operations of figures 2-7 and the above teachings of the parent claims; see also column 6, lines 11-16: "The sample-rate converter 406 generates resampled data and places it into the audio output buffer 408. To reproduce the original audio signal, the player module copies the earliest data from the audio output buffer 408 to a sound card 410 which processes the resampled data to generate sound at a speaker 412'

6. The method of claim 1, wherein moving the data samples from the input line buffers to the frame buffer regions at input locations pointed at by the frame buffer input pointers comprises: requesting write access to the input locations at the frame buffer regions; providing the data samples and the input locations to the interconnect that operatively couples the line-buffers to the frame buffer regions; and receiving the data samples at the input locations at the frame buffer regions.  
Obvious features of operations of figures 2-7 and the above teachings of the parent claims with well-known DMA buffer system/operation

7. The method of claim 6, wherein moving the data samples from the input line buffers to the frame buffer regions at input locations pointed at by the input pointers further comprises: 4Serial No. 16/258,171 moving data samples from a first line buffer of the input line buffers to a first frame buffer of the allocated frame buffer regions; and moving data samples from a second line buffer of the input line buffers to a second frame buffer of the allocated frame buffer regions.  

Obvious features of operations of figures 2-7 and the above teachings of the parent claims with well-known DMA buffer system/operation

8. The method of claim 1, wherein detecting that at least one frame buffer of the frame buffer regions is full comprises: incrementing a sample count responsive to moving data samples from a line buffer of the input line buffers to the at least one frame buffer; and detecting that the sample count is equal to, or greater than, a pre-defined sample count.  
Obvious/well-known common features of operations of figures 2-10, with well-known buffer operation/system; see also column 8, line 59 -column 9, line 35: "The player plug-in determines the time corresponding to the first sample in the old stream buffer 702 and also determines the time corresponding to the last data sample in the new stream buffer 706 and determines whether the difference is equal to or exceeds 200 ms"

9. The method of claim 1, wherein allocating frame buffer regions of the memory comprises: allocating two pairs of frame buffers, two pairs of frame buffers comprising a first pair of frame buffers and a second pair of frame buffers; and determining and storing configuration parameters for the at least two pairs of frame buffers.  
Obvious features of operations of figures 2-7 and the above teachings of the parent claims with well-known DMA with buffer system/operation

10. The method of claim 9, further comprising, processing contents of one frame buffer of the first pair of frame buffers while moving data from the line buffers to the other frame buffer of the first pair of frame buffers.  
Obvious/well-known common features of operations of figures 2-9 and the above teachings of the parent claims; see also column 8, lines 9-25: "In a next step 608, the audio server 212 completes the transmission of the last super block of the old audio stream and then locates a super block of the new audio stream which overlaps the time represented in the last super block of the old audio stream by at least 200 milliseconds", "In a further step 612, the player plug-in causes the audio data from the new audio stream to be decoded by the codec 704 and resampled by the sample-rate converter 406. The player plug-in passes as parameters to the sample-rate converter 406 a value indicating an original sampling rate of 16 kHz and also a pointer to an output buffer which points to a new stream buffer 706').


Obvious/well-known common features of operations of figures 2-9 and the above teachings of the parent claims with well-known DMA with buffer system/operation

12. (Original) The method of claim 9, wherein moving data samples from the input line buffers to the frame buffer regions at input locations pointed at by input pointers comprises: moving data samples from the input line buffers to a frame buffer of the first pair of frame buffers at a location pointed at by the first pair of frame buffer input pointers; pointing the first pair of frame buffer input pointers to point to a location at the other frame buffer of the first pair of frame buffers responsive to the frame buffer of the first pair of frame buffers being full; and moving data samples from the input line buffers to the other frame buffer of the first pair frame buffers at the location at the other frame buffer pointed at by the first pair of frame buffer input pointers.  
Obvious/well-known common features of operations of figures 2-9 and the above teachings of the parent claims with well-known DMA with buffer system/operation; see also column 8, lines 33-50: "data samples 806, 808 corresponding, respectively, to the audio samples 802, 804 after resampling. It will be noted that the resampled data samples 806 correspond to the same amount of time represented by the audio samples 802, and it will be further noted that the resampled data samples 808 correspond to the same amount of time represented by the audio data samples 804. Thus, while prior to resampling, an amount of time t was represented by differing numbers of audio samples 802, 804 from the two audio streams, it will be appreciated that, after resampling, an identical number of audio data samples represent the period of time t for the two audio streams"

13. (Original) The method of claim 12, wherein calculating at least two processing frame durations comprises: calculating the first processing frame duration responsive to a first sampling rate and a target number of samples, and calculating the second processing frame duration responsive to a second sampling rate and the target number of samples, and wherein the first processing frame duration is for processing samples stored in the first pair of frame buffers, and the second processing frame duration is for processing samples stored in the second pair of frame buffers.  
Obvious/well-known common features of operations of figures 2-9 and the above teachings of the parent claims with well-known DMA with buffer system/operation; see also column 8, lines 51-58: "by tracking the sampling rate and the start time for each packet, the player plug-in is able to quickly determine a time at which each sample in each packet is to be played'

14. The method of claim 12, wherein the configuring the line buffers for communication over the interconnect that operatively couples the line buffers to the frame buffer regions comprises configuring the line buffers to pack bits of data samples into bit locations of a data frame.  
Obvious/well-known common features of operations of figures 2-10 and the above teachings of the parent claims with well-known DMA with buffer system/operation; see also column 8, line 59 - column 9, line 35: "The player plug-in determines the time corresponding to the first sample in the old stream buffer 702 and also determines the time corresponding to the last data sample in the new stream buffer 706 and determines whether the difference is equal to or exceeds 200 ms"

15. The method of claim 1, further comprising: configuring output line buffers for communication over one or more interconnects operatively coupled to the output line buffers; moving processed data samples at output locations pointed at by output pointers from the frame buffer regions to the output line buffers; and providing the processed data samples to the one or more interconnects.  
Obvious/well-known common features of operations of figures 2-8 and the above teachings of the parent claims with well-known DMA with buffer system/operation; see also column 8, lines 33-50: "data samples 806, 808 corresponding, respectively, to the audio samples 802, 804 after resampling. It will be noted that the resampled data samples 806 correspond to the same amount of time represented by the audio samples 802, and it will be further noted that the resampled data samples 808 correspond to the same amount of time represented by the audio data samples 804. Thus, while prior to resampling, an amount of time t was represented by differing numbers of audio samples 802, 804 from the two audio streams, it will be appreciated that, after resampling, an identical number of audio data samples represent the period of time t for the two audio streams"
16. A data samples processing system, comprising:
Features of the operations of figures 2-7
a memory 
Features of the operations of figures 2-7; see also column 3, lines 39-65: "The server computer 102 and the client computer 104 preferably include computer-readable storage media, such as standard hard disk drives and/or around 8 MB of RAM (random access memory) or more”
a processor comprising one or more processing cores
Features of the operations of figures 2-7; see also column 3, lines 39-65: "The server computer 102 and the client computer 104 may each be any conventional general purpose computer using one or more microprocessors'), 
the processor configured to: allocate at least two frame buffers at the memory, the at least two frame buffers comprising a first frame buffer and a second frame buffer 
Features of the operations of figures 2-7; see also (702, 706); column 7, lines 46-67: "preparing to buffer the final packets of the current audio stream into an old stream buffer on the client computer 104", "To buffer the final packets of the first audio stream, the player plug-in invokes the sample-rate converter 406 as before, but passes as a parameter, an output buffer pointer which points to an old stream buffer 702", column 8, lines 20-32: "The player plug-in passes as parameters to the sample-rate converter 406 a value indicating an original sampling rate of 16 kHz and also a pointer to an output buffer which points to a new stream buffer 706');
calculate at least two processing frame durations, the at least two processing frame durations comprising a first processing frame duration and a second processing frame duration 
Features of the operations of figures 2-7; see also (column 8, line 59 - column 9, line 5: "the player plug-in checks to see if there is at least a 200 ms overlap in time. The player plug-in determines the time corresponding to the first sample in the old stream buffer 702 and also determines the time corresponding to the last data sample in the new stream buffer 706 and determines whether the difference is equal to or exceeds 200 ms")
allocate a first frame buffer input pointer configured to point to locations at the first frame buffer 
Features of the operations of figures 2-7; see also (column 7, lines 58-67: "To buffer the final packets of the first audio stream, the player plug-in invokes the sample-rate converter 406 as before, but passes as a parameter, an output buffer pointer which points to an old stream buffer 702');
allocate a second frame buffer input pointer configured to point to locations at the second frame buffer 
Features of the operations of figures 2-7; see also (column 8, lines 18-25: "The player plug-in passes as parameters to the sample-rate converter 406 a value indicating an original sampling rate of 16 kHz and also a pointer to an output buffer which points to a new stream buffer 706');
associate the first frame buffer with the first processing frame duration, first frame buffer input pointer, and a first sampling rate; and associate the second frame buffer with the second processing frame duration, second frame buffer input pointer, and a second sampling rate 
Features of the operations of figures 2-7; see also (column 7, line 58 - column 8, line 32:" To buffer the final packets of the first audio stream, the player plug-in invokes the sample-rate converter 406 as before, but passes as a parameter, an output buffer pointer which points to an old stream buffer 702". "The player plug-in passes as parameters to the sample-rate converter 406 a value indicating an original sampling rate of 16 kHz and also a pointer to an output buffer which points to a new stream buffer 706"; column 8, line 33 -column 9, line 5: "the player plug-in checks to see if there is at least a 200 ms overlap in time. The player plug-in determines the time corresponding to the first sample in the old stream buffer 702 and also determines the time corresponding to the last data sample in the new stream buffer 706 and determines whether the difference is equal to or exceeds 200 ms').
17. The system of claim 16, wherein the processor is configured to calculate the at least two processing frame durations responsive to sampling rates and sample number targets.  
Obvious/well-known teachings of claim 16; see also (column 7, lines 5-25:" 16-bit PCM data samples")
18. The system of claim 16, wherein the processor is configured to: process data samples stored at the first frame buffer responsive to a processing algorithm and the first processing frame duration; and process data samples at the second frame buffer responsive to the processing algorithm and the second processing frame duration, wherein the first frame buffer and the second frame buffer are configured to store a uniform number of samples.  
Features of the operations of figures 2-7 with well-known teachings of DMA-buffer system/operation
19. The system of claim 16, further comprising an interface for communicating on an interconnect for operable coupling with a frame buffer interface, the first interface configured to enable/disable read/write access to the at least two frame buffers.  
Features of the operations of figures 2-10; see also  (column 8, line 59 -column 9, line 35: "The player plug-in determines the time corresponding to the first sample in the old stream buffer 702 and also determines the time corresponding to the last data sample in the new stream buffer 706 and determines whether the difference is equal to or exceeds 200 ms").
20. A system, comprising: 
Features of the operations of figures 2-7
first interfaces for communicating on a first interconnect for operably coupling with two or more data samples sources;
Features of the operations of figures 2-7, (100) & (204, 208)
a second interface for communicating on an interconnect for operably coupling with frame buffer regions defined in a memory of a processing system
Features of figures 2-7, (402, 406, 706, 702);
input and output line buffers comprising packers and a FIFO buffers 
Features of figures 2-7, see also (column 4, lines 47-55: "An audio data packetizer (not shown), which may or may not be a module integral to the codec 204, organizes the compressed sample data into packets to collectively form packetized output 206", "The audio data packetizer additionally stores information about the encoding parameters, such as the sampling rate and begin and end absolute times, in a header portion of the packetized output"-, figure 7: received packet buffer; It will be appreciated that said buffer is an I/O buffer as it interfaces the client with the server);
an interface controller for moving data samples from the input and output line-buffers to the frame buffer regions defined in the memory 
Features of figures 2-7, see also (column 7, lines 46-67: "To buffer the final packets of the first audio stream, the player plug-in invokes the sample-rate converter 406 as before, but passes as a parameter, an output buffer pointer which points to an old Stream buffer 702'), the interface controller configured to:
configure the input line buffers for communication according to the second interface 
Features of figures 2-7, see also (column 7, lines 5-25: "In a next step 514, the player plug-in module invokes the codec 404 to decode the audio data from the received packet buffer 402, The codec 404 decompresses the audio data into 16-bit PCM data values and places those data values into a buffer identified by a parameter to the codec module 404');
configure the interconnect to move frames of data samples at the input line buffers to input locations at the frame buffer regions pointed at by input pointers, the input locations corresponding to frame buffers 
Features of figures 2-7, (column 7, lines 46-67: "To buffer the final packets of the first audio stream, the player plug-in invokes the sample-rate converter 406 as before, but passes as a parameter, an output buffer pointer which points to an old stream buffer 702');
detect that at least one frame buffer of the frame buffers is full; and notify the processing system that data samples is available at the at least one frame buffer responsive to the detection 
Features of figures 2-7, see also (column 8, line 59 - column 9, line 5: "In a next step 614, the player plug-in determines whether there is a sufficient overlap in time between the audio data in the old stream buffer 702 and the audio data in the new stream buffer 706 to permit a cross-fade operation"; It will be appreciated that in order to have enough overlap, a given amount of buffering needs to be measured. The buffer full event is therefore tantamount to the disclosed check for sufficient overlap which also implies that the buffer is sufficiently filled).
21. (Original) The system of claim 20, wherein the interface controller is configured to configure the input and output line buffers for communication at the second interface 8Serial No. 16/258,171 
Obvious/well-known features of figures 2-7 & the teachings of the claim 20 see also column 7, lines 5-25:" 16-bit PCM data samples")

22. (Original) The system of claim 20, wherein the interface controller is configured to configure the interconnect to move the frames of data samples at the input line buffers to locations pointed at by input pointers by requesting write access to the addresses pointed at by the input pointers.  
Obvious/well-known features of figures 2-7 & the teachings of the claim 20 with well-known teachings of DMA buffer system/operation

23. (Original) The system of claim 20, wherein the interface controller is configured to detect that at least one frame buffer of the frame buffer regions is full comprises: incrementing a sample count responsive to moving data samples from a line buffer of the input line buffers to the at least one frame buffer; and detecting that the sample count is equal to or greater than a pre-defined sample count.  
Obvious/well-known features of figures 2-10 & the teachings of the claim 20; see also (column 8, line 59 -column 9, line 35: "The player plug-in determines the time corresponding to the first sample in the old stream buffer 702 and also determines the time corresponding to the last data sample in the new stream buffer 706 and determines whether the difference is equal to or exceeds 200 ms").
24. (Original) The system of claim 20, wherein the interface controller is configured to: configure the output line buffers for communication at the second interface; and move processed data samples from output locations of the frame buffer regions to the output line buffers.  
Obvious/well-known features of figures 2-7 & the teachings of the claim 20; see also  column 6, lines 11-16: "The sample-rate converter 406 generates resampled data and places it into the audio output buffer 408. To reproduce the original audio signal, the player module copies the earliest data from the audio output buffer 408 to a sound card 410 which processes the resampled data to generate sound at a speaker 412').
28. A method of moving data to and from a memory, comprising: determining processing frame parameters and data sampling parameters associated with active communication channels of an embedded system
Features of the operations of figures 2-7; see also (column 7, lines 46-67: "the eudio server 212 responds to the detected change in the available bandwidth in the communication link and transmits a notification to the client computer 104 of a pending audio stream switch. In a next step 604. the olaver plua-in running on the client computer 104. responds to the notification of a pending audio stream switch by preparing to buffer the final packets of the current audio stream into an old stream buffer on the client computer 104’);
allocating frame buffer regions of the memory responsive to one or more of the processing frame parameters and the data sampling frame parameters 
Features of the operations of figures 2-7; see also (column 7, lines 46-67: "preparing to buffer the final packets of the current audio stream into an old stream buffer on the client computer 104", "To buffer the final packets of the first audio stream, the player plug-in invokes the sample-rate converter 406 as before, but passes as a parameter, an output buffer pointer which points to an old stream buffer 702": figure 7: 702, 706);
configuring output line buffers- for communication over an interconnect that operatively couples the output line buffers to the frame buffer regions 
Features of the operations of figures 2-7; see also (column 5 lines 58-65: "the pointer to the output buffer, points to an audio output buffer 408"; column 11, lines 56-61);
moving processed data samples from the frame buffer regions to the output line buffers- at output locations pointed at by output pointers 
Features of the operations of figures 2-7; see also (column 5 lines 58-65: "the pointer to the output buffer, points to an audio output buffer 408"; column 11, lines 56-61);
detecting that all contents of at least one frame buffer of the frame buffer regions has been moved; and notifying a processing system that the at least one frame buffer of the frame buffer region has been read 
Features of the operations of figures 2-7; see also (column 11, lines 56-61: "After summing the old_stream contribution and new_stream_contribution values, the cross-fader writes the value (i.e., the value of the next_cross_fade_sample variable) to the audio output buffer 408.The player plug-in module will then send that value from the audio output buffer 408 to the audio card 410 for playback at the appropriate time": It will be appreciated that the detection is at least implicit).

29. The method of claim 28, further comprising: configuring the output line buffers for communication over one or more interconnects that operatively couple the output line buffers to data sinks; and providing the processed data samples to the one or more interconnects.
Obvious well-known features of the operations of figures 2-7 & the above teachings of claim 28; see also (at least column 6, lines 11-16).

As can be seen from the above detailed teachings, the Cooke reference teaches the functionally/operationally equivalent teachings of the recited claimed invention to one having ordinary skill in the art with/having well-known common knowledge in the art of DMA-buffer system which is also consider to be closely related to the same field of the present invention as well as the Cooke reference. 
  	The examiner notes & take official notice that the DMA-buffer system technique is well known and commonly practiced in the art; as evidenced by the US Patent Database system.  Therefore, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention from the functionally equivalent teachings of the Cooke reference before the effective filing date of the present claimed invention, for the reasons & functionally equivalent detaled teachings discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181